Title: To Alexander Hamilton from Thomas Parker, 14 December 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Camp Near Harpers ferry 14th Decr 1799
          
          I did myself the honor to write to you some time ago Stating to you that Mr Davidson A Merchant in Winchester had been so obliging as to make some advances to Capt Bishops Company without which It woud have been almost Impracticable for them to have marched
          Mr Davidson has sent on proper Vouchers for the advances he had made but has lately understood that the Company has been paid off without any attention being paid to his Claim
          You were so Obliging Sir as to Inform me that you woud urge that Mr Davidson shoud be Reimbursed for his advances & I Beg leave to Request that you will again write to the proper authority Requesting that He Mr Davidson may have Justice done him as he is Unable to Bear so Great a loss
          I Trust that you will pardon me for again Troubling you on this Subject & that you will Believe me to be with the highest Respect Sir Your Obed Servt
          
            Thomas Parker
          
        